DETAILED ACTION
This action is responsive to the pending claims, 1-15, received 08 November 2019. Accordingly, the detailed action of claims 1-15 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-5, 6-7, 9-10, 11-12, 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al (US 20180341871 A1, hereafter referred to as Maitra) in view of Min et al (US 20190079915 A1, hereafter referred to as Min) in view of Oh et al (US 20200134263 A1, hereafter referred to as Oh).

Regarding claim 1, Maitra teaches a question answer matching method for providing a matching answer to a user query (Maitra [0013]), the method being based on a convolutional neural network (Maitra [0044-0045]) and comprising: 
transforming the user query and one of one or more suggested answers corresponding to the user query by using a word vector to obtain vector representations of the user query and the one of one or more suggested answers corresponding to the user query (Maitra [0045] discloses transforming the a question and a candidate answer to representation matrices of the question and candidate answer using a word embedding matrix); 
performing a convolutional operation on the vector representations of the user query and the one of one or more suggested answers, respectively, to extract features (Maitra [0046]); and 
mapping convolution results of the vector representations of the user query and the vector expression of the one of one or more suggested answers into a sample annotating space (Maitra [0047-0048] teaches a pooling and fully connected layer to aggregate and concatenate outputs to score candidate answers [0053]), to obtain a matching result of the user query (Maitra [0053-0054] discloses using the CNN model to select an answer to the question from the scored and ranked candidate answers). 
However, Maitra does not explicitly teach a pre-trained word vector used to obtain vector representations of the user query and the one or more suggested answer corresponding the user query, wherein the convolutional operation on the vector expression of the user query does not share a configuration parameter with the convolutional operation on the vector expression of the one of one or more suggested answers.
Min, in an analogous art, teaches performing a convolutional operation on the vector representations of the user query and the one of one or more suggested answers, respectively, to extract features (Min [0026, 0046]); and 
mapping convolution results of the vector representations of the user query and the vector expression of the one of one or more suggested answers into a sample annotating space (Min [0039] discloses a matching module to implement a matching function), to obtain a matching result of the user query (Min [0039] discloses an output y is output by the matching function), 
wherein the convolutional operation on the vector expression of the user query does not share a configuration parameter with the convolutional operation on the vector expression of the one of one or more suggested answers (Min [0020] discloses a set of input-aware filters conditioned on a particular input such that information abstracted from the input influences the filter [0027-0028], wherein the filter, based on the input, is an input parameter (configuration parameter) with the convolutional operation [0031, 0036]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maitra in view of Min in order to configure the convolutional operation on the vector expression of the user query and the one or more suggested answers, as taught by Maitra, to not share a configuration parameter, as taught by Min.
One of ordinary skill in the art would have been motivated in order to provide adaptive filter generation endowing the convolutional neural network with improved modeling flexibility and capacity (Min [0020]).
However, Maitra-Min does not explicitly teach a pre-trained word vector used to obtain vector representations of the user query and the one or more suggested answer corresponding the user query.
Oh, in an analogous art, teaches a pre-trained word vector used to obtain vector representations of the user query and the one or more suggested answer corresponding the user query (Oh [0054, 0056] discloses a word vector converter for converting words into a word vector using pretrained word vectors).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Maitra-Min in view of Oh in order to train the converter on causalities (Oh [0106]), the most important semantic knowledge in question answering tasks (Oh [0002]) and determining whether or not an answer candidate is an appropriate or relevant answer to a question (Oh [0038-0039]).

Regarding claim 2, Maitra-Min-Oh teach the limitations of claim 1, as rejected above.
Additionally, Maitra-Min-Oh teaches the question answering matching method wherein the method further comprises: 
using a positive sample and a negative sample in a pre-constructed dataset as training data to train the convolutional neural network from end to end to obtain an answer matching the user query (Oh [0104-0106] teaches using negative sampling, causalities and general contexts, such that training includes positive and negative examples training data).  

Regarding claim 4, Maitra-Min-Oh teach the limitations of claim 1, as rejected above.
Additionally, Maitra-Min-Oh teaches the question answering matching method wherein the method further comprises: collecting query data from users and encyclopedia data as corpuses (Maitra [0017, 0025] discloses receiving documents and previously answered questions from a plurality of sources), the query data comprising a plurality of queries (Maitra [0017] discloses the previously answered questions included one or more questions and corresponding answers); and 
training the pre-trained word vector based on the corpuses (Maitra [0025]).

Regarding claim 5, Maitra-Min-Oh teach the limitations of claim 4, as rejected above.
Additionally, Maitra-Min-Oh teaches the question answering matching method wherein the query data is filtered based on a number of iterations of each of the plurality of queries when the query data is collected (Oh [0107] discloses iterating through the training data, including query data, until the number of iterations reaches a predetermined number or change in the parameters meets a threshold).  

Regarding claims 6-7, 9-10 and 11-12, 14-15, they do not teach or further limit over the limitations presented above with respect to claims 1-2, 4-5.
Therefore, claims 6-7, 9-10 and 11-12, 14-15 are rejected for the same reasons set forth above regarding claims 1-2, 4-5.

Allowable Subject Matter
Claim 3, 8, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan (WO 2019084867 A1);
Chakraborty et al (US 10255273 B2);
Qu et al (WO 2018001169 A1);



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446